Citation Nr: 0014439	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-03 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
otitis media.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO).  

The Board notes that in conjunction with the instant appeals 
and his request on a VA Form 9, the veteran was scheduled for 
a travel board hearing at the Montgomery RO in October 1999.  
The veteran failed to report for that hearing, and there is 
no indication in the record as to the reasons therefor.  As 
such, the Board has construed the veteran's failure to appear 
as a withdrawal of his hearing request in accordance with 
38 C.F.R. § 20.704(d) (1999).  


REMAND

Having reviewed the record, the Board has determined that the 
instant claims must be returned to the RO so that further 
evidentiary development may be conducted.  With regard to the 
claim for an increased (compensable) evaluation for otitis 
media, the Board notes that during the pendency of the 
veteran's appeal, the regulations applicable to rating 
diseases of the ear were amended, effective June 10, 1999. 64 
Fed. Reg. 25,202 (May 11, 1999).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the revised rating criteria, chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
warrants a 10 percent rating during suppuration or with aural 
polyps.  Hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull are evaluated separately. 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (1999).  The revised criteria for 
Diagnostic Code 6201 provide that chronic nonsuppurative 
otitis media with effusion (serous otitis media) will be 
rated based on impairment of hearing. 38 C.F.R. § 4.87, 
Diagnostic Code 6201 (1999). 

The record indicates that on recent VA examination in October 
1997, diagnoses included mixed moderate to profound left ear 
hearing loss; large left tympanic membrane perforation; and 
tinnitus.  As noted, the newly enacted regulations pertaining 
to evaluation of otitis media allow for the assignment of 
separate ratings on the basis of identifiable 
"complications" thereof.  On remand, the veteran will be 
afforded a new medical examination which will be conducted in 
light of the recently revised regulations and the examiner 
will be asked to render opinions as to whether the currently 
manifested left ear hearing loss disability, residuals of 
left tympanic membrane perforation, and tinnitus are 
etiologically related to the service-connected otitis media.  
In addition, the examiner will provide an opinion as to 
whether residuals of a right ear tympanic membrane 
perforation and any right ear hearing loss disability, if 
such is found, are related to the service-connected otitis 
media.  

Parenthetically, the Board notes that in a June 1997 rating 
decision, the RO determined that new and material evidence 
had not been presented to reopen a claim for service 
connection for hearing loss in the right ear and the left 
ear.  However, that decision was based on a finding that no 
definite diagnosis of hearing loss was shown.  As noted, the 
record contains evidence of a current left ear hearing loss 
disability and the revised regulations allow for separate 
ratings for hearing impairment associated with the service-
connected otitis media.  As such, a determination must be 
made as to whether the left ear hearing loss disability which 
is currently shown is related to the service-connected otitis 
media.  

With regard to the claim for an evaluation in excess of 20 
percent disabling for duodenal ulcer disease, the record 
indicates that the veteran's most recent VA gastrointestinal 
examination was conducted in 1985.  In addition, the record 
indicates that during the appeal period, he has suffered from 
pernicious anemia and weight loss, the etiology of which is 
unclear.  See Diagnostic Code 7305 (1999).  In addition, a 
January 1998 private hospital report shows an assessment of 
intractable nausea and vomiting, possibly related to various 
diagnoses including peptic ulcer disease.  On remand, the 
veteran will be afforded a new gastrointestinal examination 
for the purpose of determining the nature and severity of the 
service-connected duodenal ulcer disease and whether current 
symptomatology of weight loss and anemia is etiologically 
related thereto.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for an audio-ear disease examination, for 
the purpose of determining the nature and 
severity of the service-connected otitis 
media as well as the nature of 
complications which may be related 
thereto.    

Upon review of the claims folder and with 
consideration of the examination 
findings, the examiner should provide 
opinions as to whether each of the 
following is etiologically related to or 
a complication of the service-connected 
otitis media:

(a)  a left ear hearing loss disability;

(b)  a right ear hearing loss disability; 

(c)  left ear tympanic membrane 
perforation; 

(d)  the post-operative residuals of a 
right ear tympanic membrane perforation;

(e)  tinnitus; and

(f)  complaints of vertigo

In providing the requested opinions, the 
examiner should review the claims folder.  
If it is the examiner's opinion that any 
of the above are not related to the 
service-connected otitis media, that fact 
must be clearly stated in the examination 
report.  In addition, if any of the 
requested findings/opinions cannot be 
provided, it must be so stated in the 
record.  Complete rationales and bases 
should be provided for the opinions given 
and conclusions reached.  

2.  The RO should schedule the veteran 
for a gastrointestinal examination for 
the purpose of determining the nature and 
severity of the currently manifested 
duodenal ulcer disease.  All special 
tests and studies should be conducted as 
indicated, and all objective findings 
should be noted in detail.  Following a 
review of the evidence available in the 
claims folder, the examiner should 
provide an opinion as to whether the 
veteran's documented symptomatology of 
weight loss, anemia, nausea, and 
vomiting, as shown during the appeal 
period, is related to or the result of 
his service-connected duodenal ulcer 
disease.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the examination report(s) do 
not contain all of the requested findings 
and opinions, it should be returned for 
completion.  

4.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claims.  With 
regard to the claim for an increased 
evaluation for otitis media, the RO's 
review should include consideration of 
the new criteria pertaining to evaluation 
of ear diseases.  

In addition to the above, the RO is 
directed to outpatient treatment records 
dated in March and April of 1997.  These 
records show findings of purulent 
drainage and otorrhea associated with a 
left ear infection, which on at least one 
occasion (see March 10, 1997 medical 
record) was diagnosed as otitis media in 
the left ear.  In its review of this 
claim, the RO is requested to discuss the 
reason why the veteran would not be 
entitled to the 10 percent evaluation for 
otitis media in the left ear, under the 
previous version of 6201, from the date 
that suppuration and/or drainage is shown 
in the left ear until the time of the 
October 1997 VA examination at which time 
no active infectious disease process was 
shown in either ear.  

Thereafter, and upon compliance with the requisite appellate 
procedures, the instant claims should be returned to the 
Board for further action, as appropriate.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


